DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 05/15/2019.
Claims 1-32 have been amended and are hereby entered.
Claims 1-32 are currently pending and have been examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Grand Duchy of Luxembourg on 11/16/2016, application number LU93310. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words (230 words).  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“communication module (2) is designed and configured for the inputting of at least one item of meeting information about a future meeting between at least two of the multiplicity of people” in claim 1
“at least one transportation request module (4), into which a transportation request that contains at least information about a sender and a transport recipient is able to be input by a sender and which sends the input transportation request” in claim 1
“a calculation module (5), separate from the transportation request module (4), which receives the transportation request from the communication module (2) and which determines a sequence of different people from the stored meeting information” in claim 1
A communication module in “inputting meeting information about future meetings between at least two of a multiplicity of people in a storage module, wherein inputting is performed by each of the multiplicity of people via a communication module (2)” in claim 18
A transportation request module in “inputting a transportation request, which contains at least information about a sender and a transport recipient, into a transportation request module (4), which sends the input transportation request” in claim 18
A calculation module in “determining a sequence of different people from the stored meeting information, taking into account the item of information about the sender and the transport recipient, by way of a calculation module (5) separate from the transportation request module (4)” in claim 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For the purposes of examination, a “communication module” and a “transport request module” are being interpreted as covering the structure recited in [0021] of the instant specification (“the communication module and/or the transportation request module may be designed as a PC or a smartphone or a tablet PC or contain such a device”). Examiner has found no corresponding structure for “a calculation module” in the instant disclosure. See 35 USC § 112 section below. For the purposes of examination, Examiner is interpreting “a calculation module” to be a processor.
Examiner would like to note that although the limitation “a storage module” in claims 1 and 18 is structured similarly to the above limitations being interpreted under 35 U.S.C. 112(f), there is sufficient structure of a generic computer memory implicit in “a storage module” as to not interpret the limitation under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Regarding claim 1, as discussed above the limitation “calculation module” is being interpreted under 35 U.S.C. 112(f), but lacks adequate structure in the specification. Per MPEP § 2181, subsection IV, “When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a).” See 112(b) indefiniteness rejection below. Accordingly, claim 1 contains subject matter which does not comply with the written description requirement.
Claims 2-17 are rejected by virtue of their dependence on claim 1.
Regarding claim 18, it is rejected by way of similar analysis as claim 1 above. Claims 19-32 are rejected by virtue of their dependence on claim 18.
Regarding claim 4, the claim is additionally rejected under 35 U.S.C. 112(a). The limitation “wherein the item of meeting information does not contain any information about a location of the meeting” lacks written description in the present disclosure. In disclosure [0015], [0017], and [0018], Applicant states that the location and time of the meeting are not necessary to include in the meeting information. However, in [0041]-[0044], date/day of the week information is included in the meeting information. “Any information about a location of meeting”, under broadest reasonable interpretation, includes date/day of week information. For example, in [0044] of Applicant’s disclosure, person D meets person E every day. The information that D and E meet every day can be used to infer some characteristics of the location (e.g. more likely to be public location nearby to D and E’s work/home as opposed to a private residence and/or a special event venue like a stadium or arena). Likewise, the information that D and F meet once a month can be used to infer that the location might be further away from D and/or F’s 
By similar reasoning as above, claim 21 is also additionally rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18, claim limitation “a calculation module” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the determination of a sequence of different people from the stored meeting information is a specialized computer-implemented function of the calculation module. Corresponding structure in the specification that would support a 112(f) limitation that recites a specialized function is an algorithm and a general purpose computer or computer component. Applicant provides sufficient disclosure of an algorithm in the specification. In paragraph [0032], Applicant discloses that a Dijkstra algorithm can be used in part to determine the sequence, and in [0024] and [0026] Applicant discloses various inputs used in the algorithm to determine the sequence. However, the specification does not disclose any hardware (e.g. generic computer and/or computer component) to support the calculation module. Throughout Applicant’s 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 
Claims 2-16 are rejected by virtue of their dependence on claim 1. Claims 19-32 are rejected by virtue of their dependence on claim 18. Further 35 U.S.C. 112(b) are discussed below.
Claim 4 is additionally rejected under 35 U.S.C. 112(b). The term "about" in claim 4 is a relative term which renders the claim indefinite.  The term "any information about a location of a meeting" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to Examiner what the metes and bounds of the claim are. It is unclear at what type of information about a meeting would have to be to infringe on the claim. For example, timing and/or meeting regularity information could be interpreted as information “about” the meeting location. Furthermore, information about home addresses, area codes for user phone numbers, etc. could be interpreted as information about a meeting location, as the odds a meeting involving the user will take place within a certain distance of the area code will be higher than locations further away from the home address/area code.
For the reasoning described above, claim 21 is also further rejected under 35 U.S.C. 112(b).
For the purposes of examination, Examiner is interpreting “information about a location of a meeting” as the geographic location of the meeting. Examiner suggests Applicant consider restructuring claims 4 and 21 to positively recite the attributes of the item of meeting information.
Also regarding claim 4, the term "able to be operated" in claim 4 is a relative term which renders the claim indefinite.  The term "system is able to be operated without information about the location of the meeting" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
For the reasoning described above, claim 21 is also additionally rejected under 35 U.S.C. 112(b).
For the purposes of examination, Examiner is interpreting "system is able to be operated without information about the location of the meeting" as meaning that the number of features operational without meeting location information does not matter as long as packages are able to be transported.
Regarding claims 14 and 30, they are additionally rejected under 35 U.S.C. 112(b). Both claims recite the limitation "the respectively immediately consecutive people in the sequence". There is insufficient antecedent basis for this limitation in the claim.
Antecedent basis has been established for “immediately consecutive people in the sequence” in paragraph d. of claim 1 and paragraph d. of claim 18. It is unclear whether the people discussed in claims 14 and 30 are the same people in claims 1 and 18, or if there are different restrictions/requirements for people to be included in the 14/30 group.
For the purposes of examination, Examiner is interpreting "the respectively immediately consecutive people in the sequence" as “immediately consecutive people in the sequence”.
Regarding claim 28, the claim is additionally rejected under 35 U.S.C. 112(b). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation “are transmitted to the communication module (2)”, and the claim also recites “are communicated to the sender” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question 
Particularly, it is unclear whether the identities must be sent to the communication module of the sender to infringe on the claim, or if the claim is infringed upon if the identities are sent to any communication module in the system.
For the purposes of examination, Examiner is interpreting “are transmitted to the communication module (2)” in claim 28 as “are transmitted to the communication module (2) of the sender”.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining a planned chain of custody for a shipment. 
Claim 1 recites the concept of planning a chain of custody for a shipment, which is a certain method of organizing human activity including managing commercial interactions. The inputting of at least one item of meeting information about a future meeting between at least two of the multiplicity of people; the meeting information input is stored; a transportation request that contains at least information about a sender and a transport recipient is able to be input by a sender; sends the input transportation request; receives the transportation request and which determines a sequence of different people from the stored meeting information, taking into account the item of information about the sender and the transport recipient, wherein an item of meeting information is present for immediately consecutive people in the sequence and wherein the sender is the first person in the sequence and wherein the transport recipient is the last 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system, a storage module, communication modules, a transportation request module, and a calculation module. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a storage module, communication modules, a transportation request module, and a calculation module amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-16 further limit the abstract idea of claim 1 without introducing any new additional elements. These claims, individually and as an ordered combination, neither integrate the abstract idea into a practical application nor provide inventive concept. Therefore, the claims are not patent eligible.
Claim 17 further limits the abstract idea of claim 1 while adding the new additional elements of a PC, a smartphone, and a tablet PC. The claim does not integrate the abstract idea into a practical application because the elements of a PC, a smartphone, and a tablet PC are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 18 recites the concept of planning a chain of custody for a shipment, which is a certain method of organizing human activity including managing commercial interactions. Inputting meeting information about future meetings between at least two of a multiplicity of people, wherein inputting is performed by each of the multiplicity of people; inputting a transportation request, which contains at least information about a sender and a transport recipient; determining a sequence of different people from the stored meeting information, taking into account the item of information about the sender and the transport recipient wherein an item of meeting information is present for immediately consecutive people in the sequence and wherein the sender is the first person in the sequence and wherein the transport recipient is the last person in the sequence all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a storage module, communication modules, a transportation request module, and a calculation module. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. The additional element of “transmitting the meeting information to a storage module (3), spatially separate from the communication modules (2), in which the meeting information input by way of the communication modules (2) is stored” is data transmission extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a storage module, communication modules, a transportation request module, and a calculation module amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Per MPEP 2106.05(d) II, transmitting data is well-understood, routine, and conventional activity. The use of well-understood, routine, and conventional extra-solution activity cannot provide inventive concept. The claim is not patent eligible.
Claims 19-31 further limit the abstract idea of claim 18 without introducing any new additional elements. These claims, individually and as an ordered combination, neither integrate 
Claim 32 further limits the abstract idea of claim 1 while adding the new additional element of a new order being determined “automatically”. The claim does not integrate the abstract idea into a practical application because the order being determined “automatically” is recited at a high-level of generality such that it suggests generic computer implementation. Adding this new additional element into the combination of additional elements from claim 18 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10, 13-20, 22-25, and 29-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scofield et al. (U.S. Pre-Grant Publication No. 2018/0285806, hereafter known as Scofield).
Regarding claim 1, Scofield teaches:
A system (1) for energy-saving transportation of an object to be transported, comprising
a. a multiplicity of communication modules (2), wherein each communication module (2) is unambiguously assigned to at least one person of a multiplicity of people (see Fig 1 elements 106 and [0009] "According to one embodiment, each courier client 106 is associated with...one of a plurality of couriers 113.")
and wherein each communication module (2) is designed and configured for the inputting of at least one item of meeting information about a future meeting between at least two of the multiplicity of people (see Fig. 3 and [0047] "Referring next to FIG. 3, shown is a user interface 183b that is generated on the display device 179 (FIG. 1) of a courier client 106 (FIG. 1) according to various embodiments. The user interface 183b facilitates the entry and editing of an itinerary 163 as will be described." and [0053] "To add a stop 303 or a route 306, the user interface 183b includes an add stop button 333 and an add route button 336.")
b. a storage module (3), spatially separate from the communication modules (2), in which the meeting information input by way of the communication modules (2) is stored (see Fig. 1 element 129 and [0035] "the itineraries 163 of the respective couriers 113 stored in the data store 129 may be consulted" and [0090] “the data store 129 may be stored, for example, in the memory 1006” Data store is in server, spatially separate from courier client 106)
c. at least one transportation request module (4), into which a transportation request that contains at least information about a sender and a transport recipient is able to be input by a sender
and which sends the input transportation request (see [0007] "shown is a networked environment 100 that includes one or more servers 103 that are in data communication with a plurality of courier clients 106 through a network 109 according to various embodiments" and [0029] "Once a delivery of a shipment has been requested, the route calculation application 133 that is a portion of the ad-hoc delivery application 123 determines the ad-hoc delivery chain of two or more of the couriers 113 necessary to deliver the shipment from the designated origination point to the designated destination." request communicated over network 109)
and d. a calculation module (5), separate from the transportation request module (4), which receives the transportation request from the communication module (2) and which determines a sequence of different people from the stored meeting information, taking into account the item of information about the sender and the transport recipient (see Fig. 1 element 133 and [0029] "Once a delivery of a shipment has been requested, the route calculation application 133 that is a portion of the ad-hoc delivery application 123 determines the ad-hoc delivery chain of two or more of the couriers 113 necessary to deliver the shipment from the designated origination point to the designated destination" and [0089] “Stored in the memory 1006 are both data and several components that are executable by the processor 1003. In particular, stored in the memory 1006 is the ad-hoc delivery application 123, the network server application 126, and other systems and applications.” Calculation app run on server processor, separate from client device which is request module)
wherein an item of meeting information is present for immediately consecutive people in the sequence and wherein the sender is the first person in the sequence and wherein the transport recipient is the last person in the sequence (see [0029] "To this end, the route calculation application 133 can calculate a manifest that indicates a chain of 
Regarding claim 2, Scofield teaches all of the limitations of claim 1 as shown above. Scofield further teaches:
wherein the item of meeting information contains an item of information about a time of the meeting between the at least two people (see [0022] "An itinerary 163 also includes the time it takes to travel between each stop and the time spent at each stop as will be described" and [0048] “A stop 303 is a location where a courier 113 (FIG. 1) stays for a predefined period of time.”)
Regarding claim 3, Scofield teaches all of the limitations of claim 1 as shown above. Scofield further teaches:
wherein the item of meeting information contains an item of information about a regularity of future meetings between the at least two people (see Fig. 3 "Days" dropdown menu and "Select Days on a Calendar" box and [0045] "In addition, toggle selectors 226 are provided that allow a user to select an active one of the itineraries 163 that the courier 113 is likely to follow for a given time period such as a day or week, etc.")
Regarding claim 5, Scofield teaches all of the limitations of claim 1 as shown above. Scofield further teaches:
wherein a. the transportation request module (4) is one of the communication modules (2) of the multiplicity of communication modules (2), and/or b. each of the communication modules (2) is also designed for the inputting of transportation requests (see Fig 1 elements 106 and [0009] "According to one embodiment, each courier client 106 is associated with...one of a plurality of couriers 113." [0028] "To request the delivery of a shipment, an individual may interact with the ad-hoc delivery application 123 via a client device to generate a request to deliver a shipment from an origination 
Regarding claim 6, Scofield teaches all of the limitations of claim 1 as shown above. Scofield further teaches:
wherein at least one transportation parameter is able to be input via the transportation request module (4) (see [0071] "a sender may also specify that only couriers 113 having a feedback rating 169 that is greater than or equal to a predefined threshold may participate in the delivery of a shipment.")
and the calculation module determines the sequence taking into account the at least one transportation parameter (see [0069] "In generating each manifest, the route calculation application 133 may take into account any restrictions placed on the delivery of the shipment.")
Regarding claim 7, Scofield teaches all of the limitations of claim 1 as shown above. Scofield further teaches:
wherein the calculation module (5) determines a plurality of alternative sequences and/or the calculation module (5) determines a plurality of alternative sequences that are characterized by different transportation parameters (see [0030] "To determine the ad-hoc delivery chain as such, the route calculation application 133 may calculate multiple different potential ad-hoc delivery chains based upon the itineraries 163 of the couriers 113")
Regarding claim 8, Scofield teaches all of the limitations of claim 6 as shown above. Scofield further teaches:
wherein a. a transportation parameter relates to the determination of the sequence for the quickest transportation  (see [0030] "Such an optimal 
and/or c. a transportation parameter relates to the determination of the sequence involving people to whom the best ratings have been given by other people (see [0030] "the optimal one of the ad-hoc delivery chains may be the one that includes the most reliable couriers 113 as determined from the feedback ratings 169 associated with the couriers 113")
and/or d. a transportation parameter relates to the determination of the sequence involving the lowest number of people  (see [0074] "one may determine that a manifest is optimum when it employs the least number of couriers 113")
Examiner would like to note that, since claim 8 uses “and/or” between limitations, only one of the limitations needs to be taught to teach the claim.
Regarding claim 10, Scofield teaches all of the limitations of claim 1 as shown above. Scofield further teaches:
wherein the calculation module (5) takes into account the current whereabouts of the people of the multiplicity of people in the determination (see [0084] "Beginning in box 903, the delivery monitor application 136 obtains the location of the courier client 106 that is currently engaged in delivery of a shipment. Also, the current location of other ones of the couriers 113 that are to be engaged in the delivery of the shipment in the future may be determined." and [0087] "Assuming that the delivery of the shipment is stalled in box 906, in box 909, the delivery monitor application 136 implements the route calculator to ascertain a new delivery manifest to finish the delivery of the shipment.")
Regarding claim 13, Scofield teaches all of the limitations of claim 1 as shown above. Scofield further teaches:
wherein the calculation module (5) transmits at least one item of transportation information to the people in the determined sequence and/or to the communication modules (2) of the people in the determined sequence (see [0077] "In such case, in box 726, the route calculation application 133 sends confirmation notification to the couriers 113 assigning the responsibility of delivering the respective shipment." Instant spec [0029] provides an example of transportation information as a notification that a sequence was bindingly booked.)
Regarding claim 14, Scofield teaches all of the limitations of claim 1 as shown above. Scofield further teaches:
wherein the calculation module (5) transmits at least one item of transfer information in each case to the respectively immediately consecutive people in the sequence and/or to the communication modules (2) of the respectively immediately consecutive people in the sequence (see [0077] "In such case, in box 726, the route calculation application 133 sends confirmation notification to the couriers 113 assigning the responsibility of delivering the respective shipment. To this end, the respective handoff 409 and pickup 403 may appear in the user interface 183c (FIG. 4) as described above." [0061] "Each of the pickups 403, handoffs 409, or deliveries 416 listed include information such as the shipment identifier and timeslot within which the pickup 403, handoff 409, or delivery 416 is to occur. Also, associated with each pickup 403, handoff 409, or delivery 416 is the name of a courier 113, sender, or recipient from whom the shipment is received or to whom the shipment is handed off or delivered.")
Regarding claim 15, Scofield teaches all of the limitations of claim 1 as shown above. Scofield further teaches:
wherein the calculation module (5) assigns the determined sequence at least one item of object information about the object to be transported, which item of object information contains an identification code (see [0077] "In such case, in box 726, the route 
Regarding claim 16, Scofield teaches all of the limitations of claim 1 as shown above. Scofield further teaches:
wherein the calculation module (5) determines a new sequence if the transportation of the object is disrupted (see [0087] "Assuming that the delivery of the shipment is stalled in box 906, in box 909, the delivery monitor application 136 implements the route calculator to ascertain a new delivery manifest to finish the delivery of the shipment. To this end, the new manifest would detail an ad-hoc delivery chain of couriers 113 to transport the shipment from the point at which delivery has been stalled to the ultimate destination...The new delivery manifest is generated in the manner similar to that described above")
Regarding claim 17, Scofield teaches all of the limitations of claim 1 as shown above. Scofield further teaches:
wherein the communication module (2) and/or the transportation request module (4) is a PC or a smartphone or a tablet PC or the communication module (2) and/or the transportation request module (4) contains a PC or a smartphone or a tablet PC (see [0009] "The courier clients 106 may comprise, for example, mobile processor based systems such as, for example, personal digital assistants, laptops, cellular telephones with processing capability, or other devices. According to one embodiment, the courier clients 106 comprise mobile devices." Courier clients 106 have been established as both communication modules and transportation request modules above)
Regarding claim 18, Scofield teaches:
A method for energy-saving transportation of an object comprising the following steps (see Fig. 7 and [0068] – [0077])
a. inputting meeting information about future meetings between at least two of a multiplicity of people in a storage module (see Fig. 3 and [0047] "Referring next to FIG. 3, shown is a user interface 183b that is generated on the display device 179 (FIG. 1) of a courier client 106 (FIG. 1) according to various embodiments. The user interface 183b facilitates the entry and editing of an itinerary 163 as will be described." and [0053] "To add a stop 303 or a route 306, the user interface 183b includes an add stop button 333 and an add route button 336.")
wherein inputting is performed by each of the multiplicity of people via a communication module (2) assigned to each of the multiplicity of people (see Fig 1 elements 106 and [0009] "According to one embodiment, each courier client 106 is associated with...one of a plurality of couriers 113.")
b. transmitting the meeting information to a storage module (3), spatially separate from the communication modules (2), in which the meeting information input by way of the communication modules (2) is stored (see [0024] “In particular, each of the couriers 113 may manipulate a courier client 106 to interface with the ad-hoc delivery application 123 through the network server application 126 in order to create their respective courier profile 156” [0025] “the ad-hoc delivery application 123 maintains the itineraries 163 and the other information associated with the courier profiles 156 for each of the couriers 113” and [0035] "the itineraries 163 of the respective couriers 113 stored in the data store 129 may be consulted" and [0090] “the data store 129 may be stored, for example, in the memory 1006” Data store is in server, spatially separate from courier client 106)
c. inputting a transportation request, which contains at least information about a sender and a transport recipient, into a transportation request module (4), which sends the input transportation request (see [0028] "To request the delivery of a shipment, an individual may interact with the ad-hoc delivery application 123 via a client device to generate a request to deliver a shipment from an origination point to a destination." client device is transportation request module)
and d. determining a sequence of different people from the stored meeting information, taking into account the item of information about the sender and the transport recipient, by way of a calculation module (5) separate from the transportation request module (4) (see Fig. 1 element 133 and [0029] "Once a delivery of a shipment has been requested, the route calculation application 133 that is a portion of the ad-hoc delivery application 123 determines the ad-hoc delivery chain of two or more of the couriers 113 necessary to deliver the shipment from the designated origination point to the designated destination" and [0089] “Stored in the memory 1006 are both data and several components that are executable by the processor 1003. In particular, stored in the memory 1006 is the ad-hoc delivery application 123, the network server application 126, and other systems and applications.” Calculation app run on server processor, separate from client device which is request module)
wherein an item of meeting information is present for immediately consecutive people in the sequence and wherein the sender is the first person in the sequence and wherein the transport recipient is the last person in the sequence (see [0029] "To this end, the route calculation application 133 can calculate a manifest that indicates a chain of handoffs from courier 113 to courier 113 that is implemented to deliver the shipment from the point of origination to the destination.")
Regarding claim 19, Scofield teaches all of the limitations of claim 18 as shown above. See the rejection of claim 2 above regarding the claim 19 limitations.
Regarding claim 20, Scofield teaches all of the limitations of claim 18 as shown above. See the rejection of claim 3 above regarding the claim 20 limitations.
Regarding claim 22, Scofield teaches all of the limitations of claim 18 as shown above. Scofield further teaches:
wherein the transportation request module (4), by way of which the transportation request is input, is one of the communication modules (2) of the multiplicity of communication modules (2) (see Fig 1 elements 106 and [0009] "According to one embodiment, each courier client 106 is associated with...one of a plurality of couriers 113" as well as [0028] "To request the delivery of a shipment, an individual may interact with the ad-hoc delivery application 123 via a client device to generate a request to deliver a shipment from an origination point to a destination" and [0047] "Referring next to FIG. 3, shown is a user interface 183b that is generated on the display device 179 (FIG. 1) of a courier client 106 (FIG. 1) according to various embodiments. The user interface 183b facilitates the entry and editing of an itinerary 163 as will be described." Client device is transportation request module and communication module)
Regarding claim 23, Scofield teaches all of the limitations of claim 18 as shown above. Scofield further teaches:
wherein at least one transportation parameter is input via the transportation request module (4) (see [0071] "a sender may also specify that only couriers 113 having a feedback rating 169 that is greater than or equal to a predefined threshold may participate in the delivery of a shipment.")
and an order of the sequence is determined taking into account the transportation parameter (see [0069] "In generating each manifest, the route calculation application 133 may take into account any restrictions placed on the delivery of the shipment.")
Regarding claim 24, Scofield teaches all of the limitations of claim 18 as shown above. Scofield further teaches:
wherein a plurality of alternative sequences are determined and/or a plurality of alternative sequences that are characterized by different transportation parameters are determined (see [0030] "To determine the ad-hoc delivery chain as such, the route calculation application 133 may calculate multiple different potential ad-hoc delivery chains based upon the itineraries 163 of the couriers 113")
Regarding claim 25, Scofield teaches all of the limitations of claim 23 as shown above. See the rejection of claim 8 above regarding the claim 25 limitations.
Regarding claim 29, Scofield teaches all of the limitations of claim 18 as shown above. Scofield further teaches:
wherein at least one item of transportation information is transmitted to the people in the determined sequence and/or to the communication modules (2) of the people in the determined sequence (see [0077] "In such case, in box 726, the route calculation application 133 sends confirmation notification to the couriers 113 assigning the responsibility of delivering the respective shipment." Instant spec [0029] provides an example of transportation information as a notification that a sequence was bindingly booked.)
Regarding claim 30, Scofield teaches all of the limitations of claim 18 as shown above. Scofield further teaches:
wherein at least one item of transfer information is in each case transmitted to the respectively immediately consecutive people in the sequence and/or to the communication modules (2) of the respectively immediately consecutive people in the sequence (see [0077] "In such case, in box 726, the route calculation application 133 sends confirmation notification to the couriers 113 assigning the responsibility of delivering the respective shipment. To this end, the respective handoff 409 and pickup 403 may appear in the user interface 183c (FIG. 4) as described above." [0061] "Each of the pickups 403, handoffs 409, or deliveries 416 listed include information such as the 
Regarding claim 31, Scofield teaches all of the limitations of claim 18 as shown above. Scofield further teaches:
wherein the determined sequence is assigned at least one item of object information about the object to be transported, which item of object information in particular contains an identification code, and is sent to the people in the determined sequence (see [0077] "In such case, in box 726, the route calculation application 133 sends confirmation notification to the couriers 113 assigning the responsibility of delivering the respective shipment. To this end, the respective handoff 409 and pickup 403 may appear in the user interface 183c (FIG. 4) as described above." and [0061] "Each of the pickups 403, handoffs 409, or deliveries 416 listed include information such as the shipment identifier")
Regarding claim 32, Scofield teaches all of the limitations of claim 18 as shown above. Scofield further teaches:
wherein a new order is automatically determined if transportation progress of the object is disrupted (see [0084] “the network applications 176 executed in the courier client 106 (FIG. 1) may be configured to send position data periodically to the server 103 when there are active pending deliveries of shipments to be made by the respective courier 113”, [0085] “the delivery monitor application 136 determines whether the delivery of a given shipment has stalled. This may be determined by noticing that a given courier 113 has stopped their progress along their normal itinerary 163 as expected”, and [0087] "Assuming that the delivery of the shipment is stalled in box 906, in box 909, the delivery monitor application 136 implements the route calculator to ascertain a new delivery 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Scofield in view of Jacobs (U.S. Pre-Grant Publication No. 2006/0026030, hereafter known as Jacobs).
Regarding claim 4, Scofield teaches all of the limitations of claim 1 above. Scofield further teaches in [0055] “The user interface 183b also includes a diversion tolerance specification component 343. As depicted, the diversion tolerance specification component 343 comprises a slide bar that may be manipulated to indicate a degree to which a user is tolerant of diversions from a given itinerary 163 to participate in the delivery of shipments” and in [0057] "As the degree of diversion tolerance increases, greater diversions may be associated with the level selected. For example, advanced levels of 4 or 5 might indicate that one is willing to drive out of the way beyond the normal routes 306 for predefined distances to meet other couriers 113 to facilitate the delivery of shipments" that handoffs between couriers do not need to list the same location in their itineraries for them to participate in a handoff. However, Scofield is silent on how meetings in high diversion tolerance scenarios are arranged, and thus does not explicitly teach that the system is able to be operated without information about the location of the meeting. Jacobs teaches:
wherein the item of meeting information does not contain any information about a location of the meeting and/or the system is able to be operated without information about the location of the meeting (see [0054] “the contact information of the selected courier is revealed to the sender 127…The sender then independently contacts the courier 129 and arranges a meeting to transfer possession of the package 129.” Package handoff meeting arranged outside of the delivery system, which is able to be operated without location information for the meeting)
One of ordinary skill in the art would have recognized that applying the known technique of couriers arranging meeting locations outside of a delivery system in Jacobs to the delivery system of Scofield would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of couriers arranging meetings outside of the delivery system to the teaching of Scofield would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such meeting arrangements outside the delivery system. Further, applying the technique of couriers arranging meetings outside of the delivery system to Scofield would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow couriers to modify/update the exact meeting location more efficiently by communicating directly to the other courier instead of communicating via the delivery system.
Regarding claim 21, Scofield teaches all of the limitations of claim 18 above. Scofield further teaches in [0055] “The user interface 183b also includes a diversion tolerance specification component 343. As depicted, the diversion tolerance specification component 343 comprises a slide bar that may be manipulated to indicate a degree to which a user is tolerant of diversions from a given itinerary 163 to participate in the delivery of shipments” and in [0057] "As the degree of diversion tolerance increases, greater diversions may be associated with the level selected. For example, advanced levels of 4 or 5 might indicate that one is willing to drive out of the way beyond the normal routes 306 for predefined distances to meet other couriers 
wherein the item of meeting information does not contain any information about a location of the meeting and/or the method is able to be performed without information about the location of the meeting (see [0054] “the contact information of the selected courier is revealed to the sender 127…The sender then independently contacts the courier 129 and arranges a meeting to transfer possession of the package 129.” Package handoff meeting arranged outside of the delivery system, which is able to be operated without location information for the meeting)
One of ordinary skill in the art would have recognized that applying the known technique of couriers arranging meeting locations outside of a delivery system in Jacobs to the method of Scofield would have yielded predictable results and resulted in an improved method. It would have been recognized that applying the technique of couriers arranging meetings outside of the delivery system to the teaching of Scofield would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such meeting arrangements outside the delivery system. Further, applying the technique of couriers arranging meetings outside of the delivery system to Scofield would have been recognized by one of ordinary skill in the art as resulting in an improved method that would allow couriers to modify/update the exact meeting location more efficiently by communicating directly to the other courier instead of communicating via the delivery system.
Claims 9, 11-12, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Scofield in view of Rademaker (U.S. Pre-Grant Publication No. 2012/0173448, hereafter known as Rademaker).
Regarding claim 9, Scofield teaches all of the limitations of claim 1 above. Scofield further teaches “Such an optimal one of the ad-hoc delivery chains may comprise the one that most quickly delivers the shipment from the point of origination to the destination” in [0030], thus implying Scofield determines transportation duration. Scofield also teaches the transportation request device comprising a user interface in [0018] (“each of the courier clients 106 comprises a display device 179. Various user interfaces 183 that are generated by the client rendering application 173 based upon the network applications 176 are rendered on the display device 179.). Scofield also teaches communicating feedback to a sender regarding a transportation request (see “In some cases, it may not be possible to generate an ad-hoc delivery chain due to the fact that too few couriers 113 are eligible to participate in the delivery of a shipment. In such a case, the route calculation application 133 would return a message to a respective client indicating an inability to delivery the shipment given the specified limits for courier eligibility” in [0072]). However, Scofield does not explicitly teach determining a transportation duration and communicating it to the sender and/or transportation request device. Rademaker teaches:
wherein the calculation module (5) for the determined sequence determines a transportation duration for the transportation from the sender to the transport recipient and communicates the transportation duration to the sender and/or transmits the transportation duration to the transportation request module (4) (see Fig. 7 and [0065] “the interface (as well as the further interfaces to be described below) may be generated by the interface engine 306 and transmitted to the client device 602 for display” as well as [0066] "In a top portion of the interface, the name of the delivery is displayed, along with an estimated time of arrival based on the status of the current custodian (and future scheduled custodians, if any).")
One of ordinary skill in the art would have recognized that applying the known technique of communicating a transportation duration to a user of Rademaker to the system of Scofield would have yielded predictable results and resulted in an improved system. It would have been 
Regarding claim 11, Scofield teaches all of the limitations of claim 1 above. Scofield further teaches “In some cases, it may not be possible to generate an ad-hoc delivery chain due to the fact that too few couriers 113 are eligible to participate in the delivery of a shipment. In such a case, the route calculation application 133 would return a message to a respective client indicating an inability to delivery the shipment given the specified limits for courier eligibility” in [0072]. However, Scofield does not explicitly teach the calculation module communicating the determined sequence to the sender and/or the transportation request module. Rademaker teaches:
wherein the calculation module (5) communicates the determined sequence to the sender and/or transmits the determined sequence to the transportation request module (4) (see [0065] “the interface (as well as the further interfaces to be described below) may be generated by the interface engine 306 and transmitted to the client device 602 for display” and [0066] "FIG. 7 illustrates one embodiment of a details interface presented by the client device 602, according to various aspects of the present disclosure...Actuating the status interface button 705 may cause further details related to the current schedule to be presented, such as...any subsequently scheduled delivery actions such as handoffs to other custodians" as well as [0070] "A second boost option description 708 illustrates using multiple custodians in a single selection. In the illustrated example, the delivery handoff system 202 has determined that, if the system were to be used to hand off the package from the Pretty Good Grocery Delivery 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a communication of the sequence when a sequence is possible of Rademaker for the communication that no sequence is found when a sequence is not possible of Scofield. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 12, the combination of Scofield and Rademaker teaches all of the limitations of claim 11 above. Scofield further teaches communicating to a courier the identity of the other courier involved in a handoff (see [0061] "Also, associated with each pickup 403, handoff 409, or delivery 416 is the name of a courier 113, sender, or recipient from whom the shipment is received or to whom the shipment is handed off or delivered" and [0077] “the route calculation application 133 sends confirmation notification to the couriers 113 assigning the responsibility of delivering the respective shipment. To this end, the respective handoff 409 and pickup 403 may appear in the user interface 183c (FIG. 4) as described above.”). Rademaker further teaches:
wherein the calculation module (5) communicates the identities of the people in the determined sequence to the sender and/or transmits the identities of the people in the determined sequence to the transportation request module (4) (see [0065] “the interface (as well as the further interfaces to be described below) may be generated by the interface engine 306 and transmitted to the client device 602 for display” and [0066] "FIG. 7 illustrates one embodiment of a details interface presented by the client device 602, according to various aspects of the present disclosure...Actuating the status interface button 705 may cause further details related to the current schedule to be 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a communication of the people’s names in the sequence when a sequence is possible of Rademaker for the communication that no sequence is found when a sequence is not possible of Scofield. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 26, Scofield teaches all of the limitations of claim 18 above. Scofield further teaches “Such an optimal one of the ad-hoc delivery chains may comprise the one that most quickly delivers the shipment from the point of origination to the destination” in [0030], thus implying Scofield determines transportation duration. Scofield also teaches the transportation request device comprising a user interface in [0018] (“each of the courier clients 106 comprises a display device 179. Various user interfaces 183 that are generated by the client rendering application 173 based upon the network applications 176 are rendered on the display device 179.). Scofield also teaches communicating feedback to a sender regarding a transportation request (see “In some cases, it may not be possible to generate an ad-hoc delivery chain due to the fact that too few couriers 113 are eligible to participate in the delivery of a shipment. In such a case, the route calculation application 133 would return a message to a respective client 
wherein, for the determined sequence, a transportation duration for transportation of the object from the sender to the transport recipient is determined and the transportation duration is communicated to the sender and/or is transmitted to the transportation request module (4) (see Fig. 7 and [0066] "In a top portion of the interface, the name of the delivery is displayed, along with an estimated time of arrival based on the status of the current custodian (and future scheduled custodians, if any).")
One of ordinary skill in the art would have recognized that applying the known technique of communicating a transportation duration to a user of Rademaker to the method of Scofield would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rademaker to the teaching of Scofield would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such communicating a transportation duration to a user. Further, applying communicating a transportation duration to a user to Scofield would have been recognized by one of ordinary skill in the art as resulting in an improved method that would alert the user about how long it will take to make the delivery.
Regarding claim 27, Scofield teaches all of the limitations of claim 18 above. Scofield further teaches “In some cases, it may not be possible to generate an ad-hoc delivery chain due to the fact that too few couriers 113 are eligible to participate in the delivery of a shipment. In such a case, the route calculation application 133 would return a message to a respective client indicating an inability to delivery the shipment given the specified limits for courier eligibility” in [0072]. However, Scofield does not explicitly teach the calculation module communicating the determined sequence to the sender and/or the transportation request module. Rademaker teaches:
wherein the determined sequence is communicated to the sender and/or is transmitted to the transportation request module (4) (see (see [0065] “the interface (as well as the further interfaces to be described below) may be generated by the interface engine 306 and transmitted to the client device 602 for display” and [0066] "FIG. 7 illustrates one embodiment of a details interface presented by the client device 602, according to various aspects of the present disclosure...Actuating the status interface button 705 may cause further details related to the current schedule to be presented, such as...any subsequently scheduled delivery actions such as handoffs to other custodians" as well as [0070] "A second boost option description 708 illustrates using multiple custodians in a single selection. In the illustrated example, the delivery handoff system 202 has determined that, if the system were to be used to hand off the package from the Pretty Good Grocery Delivery custodian to Alice Jones, who would hand the package off to Bob Smith, who would hand the package off to Carol Johnson for delivery to the receiver 218")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a communication of the sequence when a sequence is possible of Rademaker for the communication that no sequence is found when a sequence is not possible of Scofield. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 28, the combination of Scofield and Rademaker teaches all of the limitations of claim 27 above. Scofield further teaches communicating to a courier the identity of the other courier involved in a handoff (see [0061] "Also, associated with each pickup 403, handoff 409, or delivery 416 is the name of a courier 113, sender, or recipient from whom the shipment is received or to whom the shipment is handed off or delivered" and [0077] “the route 
wherein the identities of the people in the determined sequence are communicated to the sender and/or are transmitted to the communication module (2) (see [0065] “the interface (as well as the further interfaces to be described below) may be generated by the interface engine 306 and transmitted to the client device 602 for display” and [0066] "FIG. 7 illustrates one embodiment of a details interface presented by the client device 602, according to various aspects of the present disclosure...Actuating the status interface button 705 may cause further details related to the current schedule to be presented, such as...any subsequently scheduled delivery actions such as handoffs to other custodians" as well as [0070] "A second boost option description 708 illustrates using multiple custodians in a single selection. In the illustrated example, the delivery handoff system 202 has determined that, if the system were to be used to hand off the package from the Pretty Good Grocery Delivery custodian to Alice Jones, who would hand the package off to Bob Smith, who would hand the package off to Carol Johnson for delivery to the receiver 218") 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a communication of the people’s names in the sequence when a sequence is possible of Rademaker for the communication that no sequence is found when a sequence is not possible of Scofield. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gorlin (U.S. Pre-Grant Publication No. 2016/0104113) teaches a peer to peer delivery system that alerts couriers when delivery opportunities are located near their current route.
Kopanati (U.S. Pre-Grant Publication No. 2014/0278851) teaches a delivery network based on friends on a social networking platform.
Mehrabi (U.S. Pre-Grant Publication No. 2015/0161563) teaches a crowdsourced shipping system that identifies delivery opportunities for couriers based on their current location and predicted future location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628